DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 is re-written with the following phraseology: “A feed mechanism comprising:
a feed screw that includes a screw shaft and a nut; and
a moving body,
wherein the nut is moved on the screw shaft by a rotation of the screw shaft, so that the moving body is moved in a direction of the screw shaft,
the moving body or the nut includes a convex portion,
a contact portion of the convex portion is in point contact or in line contact with the nut or the moving body which is engaged with the convex portion,
the moving body is pushed by the nut through only the convex portion to allow an inclination of the moving body with respect to the nut in a case in which the moving body is moved by a movement of the nut,
wherein two convex portions are present, and the two convex portions and a central longitudinal axis of the screw shaft are arranged collinearly, and

the scanning unit is moved in a sub-scanning direction by a movement using the feed screw, and
the two convex portions are positioned so as to be arranged in a main scanning direction that is perpendicular to the sub-scanning direction.”
Claim 3 is cancelled.
Claim 4 is cancelled.
Claim 5: The words “claim 3” (Line 1) are re-written to recite - - claim 1 - -.
Claim 6: The words “claim 4” (Line 1) are re-written to recite - - claim 2 - -.
Claims 7-10 are cancelled.
Claim 11: The word “portion” (Line 3) is amended to recite - - portions - -.
Claim 12: The word “portion” (Line 3) is amended to recite - - portions - -.
Claims 13-14 are cancelled.
Claim 15: The word “portion” (Line 3) is amended to recite - - portions - -.
Claim 16: The word “portion” (Line 3) is amended to recite - - portions - -.
Claim 17 is cancelled.
Claim 20: The words “wherein two convex portions are present,
the two convex portions are positioned so as to be symmetric with respect to the center of the screw shaft in a case in which the convex portions are viewed in the axial direction,” (Lines 5-7) are re-written to recite - - wherein the two convex portions are positioned so as to be symmetric with respect to the center of the screw shaft in a case in which the convex portions are viewed in the axial direction, - -.
Claim 21: The words “wherein the convex portion contact” (Line 2) are re-written to recite - - wherein the contact portion of the convex portions are in contact - -.
Claim 22: The word “portion” (Line 2) is amended to recite - - portions - -.  The words “convex portion keeps” (Line 5) are amended to recite - - convex portions keep - -.
Claim 24: The words “claim 1” (Line 1) are amended to recite - - claim 26 - -, and the words “contact portions of the convex portions are” (Line 2) are amended to recite - - contact portion of the convex portions is - -.
Claim 25: The words “portion is” (Line 2) are amended to recite - - portions are - -.
New Claim 26: - - The feed mechanism according to claim 1, wherein the contact portion of the convex portions are arranged in a line. - -

Drawings
The drawings are acceptable.

Allowable Subject Matter
Claims 1-2, 5-6, 11-12, 15-16, 18-22, and 24-26 are allowed.
The Examiner’s Statement of Allowable Subject Matter contained in the 12/18/2020 Final Rejection forms the Reasons for the Allowance here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658